Citation Nr: 0939529	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the tissues of the mouth, jaw, and teeth, to 
include dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and December 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  In the February 2007 rating 
decision the RO denied service connection for dental 
treatment for loss of teeth.  On August 20, 2007, the Veteran 
submitted a notice of disagreement (NOD) indicating he wished 
to appeal a May 2007 rating decision denying service 
connection for residuals of a frozen jaw.  On August 23, 
2007, the RO sent correspondence to the Veteran that it was 
not accepting the Veteran's August 20, 2007, NOD as it 
referred to a claim that had not been adjudicated by the RO, 
and invited the Veteran to submit a corresponding claim for 
service connection for residuals of a frozen jaw.  The 
Veteran did file an additional claim, and the December 2007 
rating decision denied service connection for residuals of a 
frozen jaw.  In the subsequent July 2008 statement of the 
case, along with regulations pertaining to service 
connection, the Veteran was furnished with the dental 
treatment regulations under 38 C.F.R. § 3.381.

The Board finds that due to the interrelated nature of these 
two claims, and the fact that the Veteran filed a timely NOD 
per 38 C.F.R. § 20.302 subsequent to the  February 2007 
rating decision, that both claims for service connection for 
dental treatment and for residuals for a frozen jaw are on 
appeal and properly before the Board.  The Board notes that 
it has recharacterized the claim as entitlement to service 
connection for residuals of a cold injury to the tissues of 
the mouth, jaw, and teeth, to include dental treatment.



The Veteran testified at an August 2009 Board hearing before 
the undersigned Veterans Law Judge.  The hearing transcript 
has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have residuals of a 
cold injury to the tissues of the mouth, jaw, and teeth that 
is casually connected to service.

3.  The Veteran was service-connected for outpatient dental 
treatment in March 1955 and received one time correction of 
the service-connected condition in March 1955.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the tissues of the mouth, 
jaw, and teeth were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008). 

2.  The Veteran is not entitled to any further outpatient 
dental treatment.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.381, 4.150, 17.161 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the predecisional notice letters dated 
in December 2006 and November 2007 substantially complied 
with the notice requirements.  The notice letters informed 
the claimant of what evidence was required to substantiate 
the claim and the November 2007 letter informed the claimant 
of the claimant's and VA's respective duties for obtaining 
evidence.  He was asked to submit evidence and/or information 
in his possession to the RO.  Additionally, the November 2007 
letter informed the claimant of the laws and regulations 
governing disability ratings and effective dates as required 
under Dingess, supra.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All identified VA medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  
In June 2008, the National Personnel Records Center (NPRC) 
notified the RO that the Veteran's service treatment records 
(STRs) had probably been destroyed by the fire at NPRC.  
Specifically, the Veteran's clinical records from the 8th 
Army Dispensary from the time the Veteran was stationed in 
Korea were unavailable.  The RO was able to locate and 
associate with the claims file, hospital admission cards 
regarding the Veteran from the Department of the Army, Office 
of the Surgeon General for the years 1951-1954.  
Additionally, at least some of the Veteran's STRs have been 
associated with the claims file, including dental records and 
his February 1955 separation examination.  In the July 2008 
statement of the case, the RO notified the Veteran of the 
steps taken to obtain the Veteran's records and informed him 
that a complete copy of his STRs are unavailable.  

Moreover, the Veteran had been made aware from the NPRC that 
a complete copy of his STRs was unavailable when he contacted 
NPRC in 2006.  In response to the notice from NPRC, the 
Veteran provided a copy of his DD Form 214, a Certificate of 
Achievement from his commanding officer, and a Letter of 
Commendation to NPRC.  See Statement in Support of Claim 
dated in April 2006. 

Where, as here, "service medical records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Given the above development, the Board finds that VA has met 
its obligation to attempt to locate alternate service records 
and that the Veteran had been made aware of the loss of a 
portion of his STRs, and was given the opportunity to provide 
any copies he may have.  Therefore adjudication of his claim 
may go forward without these records.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). 

The Board acknowledges that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for residuals of a cold injury to the tissues of 
the mouth, jaw, and teeth.  Under the law, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for residuals of a cold injury 
to the tissues of the mouth, jaw, and teeth because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have had a 
disease, event, or injury during active military service or 
for many decades thereafter if ever.  The record contains no 
probative evidence that demonstrates otherwise. Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease). 

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a Veteran may be entitled to service  
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The Veteran contends that he sustained a freezing injury to 
the internal tissue lining of his mouth, jaw and teeth as a 
result of exposure to sub zero temperatures during the Korean 
War.  The Veteran maintains that he was initially seen in the 
field in Seoul, South Korea, likely during the winter of 
1954.  While being treated, a stove that was heating the 
field tent exploded forcing evacuation of the facility and 
postponing his treatment unit his release from active duty in 
February 1955.  Wherein, the Veteran contends that he was 
treated for his injuries shortly after his discharge at the 
West Haven, Connecticut VA medical Center (VAMC).  The 
Veteran maintains that as a result of the cold injury he lost 
several of his teeth.

Cold Injury Claim

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of a cold injury to the tissues of the mouth, jaw, and teeth.  
Although the Veteran's service dental records indicate he has 
missing teeth, the service treatment records are negative for 
any complaints, treatment, or diagnosis of a cold injury.  
Moreover, as will be explained below, although the evidence 
of record shows that the Veteran sought dental treatment 
immediately after separation from service, the record does 
not show that Veteran sought treatment for a cold injury 
immediately following his separation from service or for many 
decades thereafter if at all.  

In addition to the lack of evidence showing that a cold 
injury to the tissues of the mouth, jaw, and teeth manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis of 
residuals of a cold injury to the tissues of the mouth, jaw, 
and teeth to the Veteran's active service.  In this regard, 
the sole evidence in the record regarding the Veteran's 
residuals of a cold injury to the tissues of the mouth, jaw, 
and teeth is the Veteran's written statements to the RO and 
testimony before the Board.  The Veteran did not provide a 
name or address for a treating facility or a physician.  None 
of the VA records before the Board shows any ongoing 
treatment for residuals of a cold injury to the Veteran's 
mouth.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  The medical 
evidence is absent for any treatment or diagnosis of 
residuals of a cold injury to the tissues of the Veteran's 
mouth, jaw, and teeth.  Because the medical evidence does not 
establish that the Veteran has a current diagnosis in this 
case, the Board finds that the Veteran is not entitled to 
service connection for residuals of a cold injury to the 
tissues of the mouth, jaw, and teeth.

In this regard, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report that he has had mouth pain 
since service.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  However, the Veteran is not competent to 
provide a medical opinion on the etiology of his disability 
because he has not been shown to have the required medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, his claim of having residuals of a cold 
injury to the tissues of the mouth, jaw, and teeth as a 
result of service is not supported by what is found in the 
service and post-service medical records as discussed above.  
None of the identified records that the Veteran asked the VA 
to obtain on his behalf show complaints of residuals of a 
cold injury to the tissues of the mouth, jaw, and teeth at 
all.  Additionally, the Veteran filed numerous claims with 
the VA since his separation from service in February 1955, 
but none of the claims mentioned residuals of a cold injury 
to the tissues of the mouth, jaw, and teeth, until the claim 
that is currently before the Board was submitted in June 
2006.  See claims submitted in February 1955, July 1961 and 
April 1971. 

The Board has considered the Veteran's contentions to the 
effect that his residuals of a cold injury to the tissues of 
the mouth, jaw, and teeth manifested during service.  
However, the Board is compelled to point out that these 
statements were provided for the record over fifty years 
after the Veteran's discharge from service, and in essence 
represent, at best, remote recollections.  Not only may the 
Veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Concerning this, the Board notes that 
definitions of credibility do not necessarily confine that 
concept to the narrow peg of truthfulness.  Credibility 
"involves more than demeanor.  It apprehends the over-all 
evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs 
together with other evidence."  Carbo v. United States, 314 
F.2d 718, 749 (9th Cir. 1963); Indiana Metal Prods. v. NLRB, 
442 F.2d 46, 51-52 (7th Cir. 1971).  In these circumstances, 
the Board finds that the length of time between the Veteran's 
separation from active duty in February 1955 and first 
complaint of residuals of a cold injury to the tissues of the 
mouth, jaw, and teeth decades later in 2006 is persuasive 
evidence against continuity of symptomatology.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim for service connection 
for residuals of a cold injury to the tissues of the mouth, 
jaw, and teeth.  See 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. 
§ 3.303. 

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Dental Treatment Claim

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, 
in accordance with 
38 C.F.R. §§ 3.381, 17.161.

Outpatient dental treatment may be authorized by the Chief, 
VA Dental Service, as set forth in 38 C.F.R. § 17.161; 38 
U.S.C.A § 1712.  With reference to Class I, those having a 
service-connected compensable dental disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.  The Veteran, however, 
does not have a dental disability subject to compensable 
service connection, as set forth under 38 C.F.R. § 4.150.  As 
such, the Veteran does not satisfy Class I criteria.  38  
C.F.R. § 17.161(a). 

With reference to the Class II criteria, a Veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may, under certain specified 
conditions, utilize outpatient dental services and treatment.  
In this case, the Veteran was discharged prior to September 
30, 1981.  As such, the Veteran does not meet the Class II 
(1)(i) criteria.  
38 C.F.R. § 17.161(b).

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment  
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition.  However, 
the claim for such treatment must have been made within one 
year after discharge or release from active service.  
38 C.F.R. § 17.161(b)(2)(B).  

The Board observes that the Veteran is service connected via 
a March 1955 rating decision for teeth numbers 2, 3, 6, 13, 
14, 15, 18, 20, 21, 28, 29, 31, and 32 for outpatient 
treatment and did receive such in March 1955.  Although the 
treatment records are unavailable for review, a March 1955 
claim for outpatient dental treatment is associated with the 
claims file and the Veteran has consistently maintained that 
he did received VA outpatient dental treatment during this 
time frame.  As a result, the Board finds that the Veteran 
has already exhausted his entitlement to VA outpatient dental 
treatment for one time correction for the service-connected 
condition and his claim for further treatment must be denied 
as a matter of law.  38 C.F.R. § 17.161(b)(2)(B).  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law).


ORDER

Entitlement to service connection for residuals of a cold 
injury to the tissues of the mouth, jaw, and teeth, to 
include dental treatment is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


